Response to Arguments

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant has argued Acatti does not disclose a front of the graphic design devoid of burn marks.  The Applicant argued nothing in Acatti supports the notion that the adhesive layer is provided on top of the graphic design when the holes are formed by the laser.  First, Acatti does not disclose that the front of the graphic design includes burn marks.  The Examiner notes Acatti discloses that a thermoadhesive transfer that is applied onto a fabric comprises a base sheet – corresponding to the carrier used in the instant invention, a layer of transfer product – corresponding to printing of the reversed graphic design of the instant invention, and a layer of thermoadhesive material – corresponding to the thermoplastic adhesive of the instant invention (Acatti, par. [0023]).  Acatti discloses that the holes formed by laser pass through the entire thickness of the thermoadhesive transfer including the carrier sheet (0038, Figs. 2b).  Acatti also discloses an embodiment wherein the holes do not pass though the carrier sheet (0039, Fig. 2c).  Thus, par. [0039] and [0039] and Figs. 2b and 2c imply that the adhesive layer is provided on top of the graphic design and in the embodiment relied on by the Examiner in the rejection the holes are formed by the laser from the side of the adhesive and though the carrier sheet as disclosed in the instant Specification.  As the products of the instant invention and Acatti are substantially identical, and the method of the instant invention and Acatti are substantially identical it would have been obvious to 
The Applicant also argued that there is no “true overlap” between the recited range of about 0.05 to about 1 mm and the range of the hole diameters of Hill of from 1 mm to 3 mm, because there is a single point of similarity in the ranges.  The Examiner notes there is an overlap between the ranges because the recited range is up to “about 1 mm” while Hill’s range is from 1 mm to 3 mmm.   Furthermore, even if in the ranges there would be just one common value, the ranges would be overlapping.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783